Citation Nr: 0626408	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  05-06 523	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

 
Whether new and material evidence has been submitted to 
reopen the claim of service connection for residuals of a 
left foot injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from January 1955 to January 
1958, from April 1958 to March 1961, and from February 1962 
to January 1965.  The veteran also had unspecified service in 
the Army National Guard from December 1973 to May 1990.  

By rating action in October 1993, the RO denied service 
connection for residuals of a left foot fracture.  The 
veteran was notified of this decision and did not appeal.  

By rating action in June 2004, the RO found that new and 
material evidence had not been submitted to reopen the 
veteran's claim.  A videoconference hearing before the 
undersigned member of the Board was held in May 2005.  


FINDING OF FACT

On July 31, 2006, the Board was notified by the Lincoln, 
Nebraska RO that the veteran died on July [redacted], 2006.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).  


ORDER

The appeal is dismissed.  




		
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


